[SUTHERLAND ASBILL & BRENNAN LLP] THOMAS E BISSET DIRECT LINE: 202.383.0118 Internet: thomas.bisset@ sutherland.com April 30, 2014 American Family Life Insurance Company 6000 American Parkway Madison, WI 53738 Re:American Family Variable Account I (File No. 333-147408) Gentlemen: We hereby consent to the reference to our name under the caption “Legal Matters” in the Statement of Additional Information filed as part of Post-Effective Amendment No. 9 to the Registration Statement on Form N-6 for American Family Variable Account I (File No. 333-147408).In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Sincerely, SUTHERLAND ASBILL & BRENNAN LLP /s/ Thomas E. Bisset Thomas E. Bisset
